Citation Nr: 0917571	
Decision Date: 05/11/09    Archive Date: 05/19/09

DOCKET NO.  07-37 481	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUES

1. Entitlement to an increased rating for posttraumatic 
stress disorder (PTSD),  currently evaluated as 50 percent 
disabling. 

2. Entitlement to an increased rating for fracture, right 
third toe, currently evaluated as 10 percent disabling. 

3. Entitlement to an increased rating for residuals, fracture 
of the toes of the left foot, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1967 to 
June 1977. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision of the 
North Little Rock, Arkansas, Department of Veterans Affairs 
(VA) Regional Office (RO), which increased the Veteran's 
rating from 30 percent to 50 percent for PTSD; increased the 
Veteran's noncompensable rating to 10 percent rating for 
fracture of the right third toe; and increased the Veteran's 
noncompnsable rating for residuals of fracture of the toes of 
the left foot to 10 percent, all effective September 2006. 

The United States Court of Appeals for Veterans Claims 
(Court) has held that, as here, a claimant will generally be 
presumed to be seeking the maximum benefits allowed by law 
and regulations, and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded. AB v. Brown, 6 Vet. App. 35, 38 (1992). The 
Veteran's case has now been transferred to the jurisdiction 
of the Salt Lake City, Utah RO. 

The Veteran testified at a Travel Board hearing in April 2009 
before the undersigned Veterans Law Judge (VLJ). A transcript 
of that hearing is of record and associated with the claims 
folder. 

The issues of entitlement to an increased rating for fracture 
of the third right toe and residuals, fracture of the toes of 
the left foot being remanded are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.
By an April 2009, ruling, the Board granted the Veteran's 
motion to advance this case on the docket based on a finding 
of good cause. See 38 C.F.R. § 20.900 (c). 


FINDING OF FACT

For the entire period of the rating claim, the veteran's PTSD 
has been productive of no more than occupational and social 
impairment with deficiencies in most areas, such as work, 
family relations, judgment, or mood due to such symptoms as 
panic or depression affecting the ability to function 
independently, appropriately, and effectively; impaired 
impulse control, and difficulty in adapting to stressful 
circumstances. 


CONCLUSION OF LAW

The criteria for a schedular disability rating of 70 percent, 
and no more, for PTSD have been met for the entire rating 
period.  38 U.S.C.A. §§ 1154(b), 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.14, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
is required to notify the veteran of any evidence that is 
necessary to substantiate his claim. This includes notifying 
the veteran of the evidence VA will attempt to obtain and 
that which the veteran is responsible for submitting.  Proper 
notice must inform the veteran of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that the VA will seek to provide; and (3) that 
the veteran is expected to provide. See 38 C.F.R. § 3.159 
(2007). Effective May 30, 2008, VA amended its regulation to 
removes the third sentence of 38 C.F.R. § 3.159(b)(1), which 
previously stated that VA will request the veteran to provide 
any evidence in the veteran's possession that pertains to the 
claim. 

The final rule also removes the fourth sentence of 38 C.F.R. 
§ 3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the veteran within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application. 
The revised sentence reflects that the information and 
evidence that the veteran is informed that he or she is to 
provide, must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established. VA may continue to have an obligation to provide 
adequate section 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided.  See Mayfield v. Nicholson, 444 F.3d 
at 1333-34 (Fed. Cir. 2006). 

In this case, the required VCAA notification was provided in 
a letter to the Veteran issued in September 2006. In Vazquez-
Flores v. Peake, 22 Vet. App. (2008), it was held in part 
that if the Diagnostic Code under which the veteran is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the veteran 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
veteran's employment and daily life (such as a specific 
measurement or test result), VA must provide at least general 
notice of that requirement to the veteran. Additionally, the 
veteran must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant Diagnostic Codes, which typically 
provide for a range in severity of a particular disability 
from noncompensable to as much as 100 percent (depending on 
the disability involved), based on the nature of the symptoms 
of the condition for which disability compensation is being 
sought, their severity and duration, and their impact upon 
employment and daily life. 


As with proper notice for a disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the veteran may submit (or ask the VA Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation- e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability. 

Subsequent to receipt of the Veteran's claim, the Veteran 
received notice in September 2006 and May 2008 as to evidence 
he should provide VA to substantiate his claim. He was 
advised that he should provide information as to how his 
disability had worsened in severity, and the types of medical 
treatment received as a result of the condition.  He was 
advised that he could submit statements from his doctors 
discussing his disability symptoms, and statements from 
laypersons. He was also told that VA could assist him in 
obtaining medical records, employment records, and records 
from other Federal agencies, to include the Social Security 
Administration. The schedular criteria was included in the 
May 2008 letter. 

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, VA has taken appropriate action to comply with the duty 
to assist the Veteran with the development of his claim.  The 
record includes VA medical evidence, and statements from his 
friend, ex-wife, daughter, and the Veteran. There are no 
known additional records or information to obtain.  The 
Veteran was offered a hearing in connection with the claim. 
He testified at a Travel Board hearing before the undersigned 
VLJ in April 2009. As such, the Board finds that the record 
as it stands includes sufficient competent evidence to decide 
the claim. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, the Board finds no further action is necessary 
to assist the Veteran with his claim. 


Increased Rating

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. Separate diagnostic codes identify the 
various disabilities. When a question arises as to which of 
two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more nearly 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned. 38 C.F.R. § 4.7. After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran. 38 C.F.R. § 
4.3.

Where entitlement to compensation has already been 
established, and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings. See Francisco v. 
Brown, 7 Vet. App. 55 (1994); 38 C.F.R. § 4.2. The relevant 
focus for adjudicating an increased rating claim is on the 
evidence concerning the state of the disability from the time 
period one year before the claim was filed until VA makes a 
final decision on the claim. See generally Hart v. Mansfield, 
21 Vet. App. 505 (2007). 

Service connection for PTSD was granted by rating decision of 
May 1989, and a 30 percent rating was awarded effective 
October 1988. By rating decision of December 2006, the 
Veteran's PTSD disability was increased to 50 percent, 
effective September 2006. The Veteran disagreed with the 
rating assigned. 

The veteran's PTSD is rated under 38 C.F.R. § 4.130, 
Diagnostic Code (DC) 9411, for PTSD. Under the General Rating 
Formula for Mental Disorders, Diagnostic Code 9411, total 
occupational and social impairment, due to such symptoms as 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, is rated 100 
percent disabling. 38 C.F.R. § 4.130. 

Occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships is to be rated 70 percent 
disabling. 38 C.F.R. § 4.130. 

Occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships is to be rated 50 percent disabling. 38 C.F.R. 
§ 4.130. 

After scrutinizing the evidence - which includes VA 
outpatient treatment records, statements from the Veteran's 
family and friends, and VA examination reports dated in 
October 2006, and January 2009- the Board finds that the 
veteran's PTSD symptoms have for the entire rating period 
more nearly approximate the schedular criteria (Diagnostic 
Code 9411) for a 70 percent disability rating. 38 C.F.R. 
§ 4.130. 

VA outpatient treatment records of September and October 2006 
were obtained and associated with the claims folder. In 
September 2006, the Veteran was seen and reported a worsening 
of symptoms over the previous several months. While he 
reported that he had experienced additional stress from a 
recent divorce, he added that he had been told by others that 
he had more difficulty interacting with others. He related 
panic symptoms, probable flashbacks, and a lack of initiative 
to take care of his daily activities. He was continued on his 
long term medication of Alprazolam. 

In October 2006, he related a worsening of his mood. He 
discussed a change in his medication as he related that he 
had been taking his medication but he never had felt as 
"low" as he did at the time of the examination. He denied 
needing hospitalization for safety purposes as he related a 
strong religious belief that was strongly anti suicide. He 
was appropriately dressed and had no abnormal movements. He 
had no homicidal or suicidal ideation. In addition to Xanax, 
he was prescribed a trial period of Prozac. 

The Veteran underwent VA psychiatric examination in 
October 2006. He related that his depression had worsened and 
he did not know why. He stated that he was "better if he 
remained away from sound and light." He was having "bad" 
dreams occurring at least once a week. He indicated that 
irrespective of any activity in which he engaged, 
"situations seemed to escalate." He also experienced an 
overwhelming sense of foreboding. He related sleeping only 
3 to 4 hours per night. He also related that he became 
startled by explosions, and that he spent most of his time 
alone. He indicated that sometimes he stayed in his van or 
stayed with his daughter or nephew. He had been married and 
divorced three times. He had not worked at regular employment 
since 1985. He sometimes visited his ex-wife, daughter, or 
nephew. 

Mental status examination revealed the Veteran to be casually 
groomed and fully cooperative, although he was somewhat vague 
and appeared dysphoric. He was unshaven during the 
examination. His eye contact was limited. His speech was 
within normal limits with regard to rate and rhythm. Thought 
processes and associations were logical and tight. There was 
no loosening of associations noted nor was there any 
confusion. Memory was grossly intact. He did not report 
hallucinations or delusions. Insight was fair and judgment 
was adequate. He reported suicidal ideation but denied 
intent. He denied homicidal ideation. The diagnosis was PTSD, 
chronic. 

His global assessment of functioning (GAF) was 47. Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995); [Observing that GAF is 
a scale reflecting the "psychological, social, and 
occupational functioning in a hypothetical continuum of 
mental health-illness" under the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL 
DISORDERS (4th ed.), p.32.]; see Richard v. Brown, 9 Vet. 
App. 266, 267 (1996).  GAF scores ranging between 61 to 70 
reflect some mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, occupational, or 
school functioning (e.g., occasional truancy, or theft within 
the household), but generally functioning pretty well, and 
has some meaningful interpersonal relationships. Scores 
ranging from 51 to 60 reflect moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers). Scores ranging from 41 to 50 reflect serious 
symptoms (e.g., suicidal ideation, severe obsessional 
rituals, frequent shoplifting) or any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job).  Scores of between 31 to 40 suggest 
some impairment in reality testing or communication, or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking or mood.  Scores between 20 to 
30 indicate that the individual is in some danger of hurting 
self or others, or occasional fails to maintain minimal 
personal hygiene or has gross impairment in communication.  
Scores between 1 and 20 are indicative of a persistent danger 
of severely hurting self or others or of a persistent 
inability to maintain minimal personal hygiene or serious 
suicidal act with a clear expectation of death.  Carpenter at 
242.  

In November 2006, VA received statements from the Veteran's 
friend, his daughter and his ex-wife. His friend indicated 
that the Veteran had been having many panic attacks. He also 
indicated that the Veteran had stopped pursuing two 
activities which he had previously enjoyed include- fishing 
and hunting. His daughter stated that she noticed that her 
father's PTSD had worsened. She maintained that if he found a 
place to stay for more than a day or so, he isolated himself 
from others and did not want to leave the house. She also 
stated that he had an ongoing struggle with impulsive anger. 
His ex-wife related that in 28 years of marriage, they lived 
in many different homes, because they had to move yearly 
around the anniversary of an event that occurred in Vietnam. 
She related that he had severe anger, including  screaming on 
a regular basis. She still saw him, and she noticed that his 
depression had worsened. 

VA outpatient treatment records from November 2006 to 
November 2008 were obtained and associated with the claims 
folder. In November 2006, he related that he had a "don't 
care" attitude, not caring whether he lived or died. He also 
related a feeling of hopelessness and stated that recently-
prescribed Prozac made him sleepy. He was found to be 
appropriately dressed with no abnormal range. His Prozac 
prescription was increased. 

In February 2007, the Veteran was seen on an outpatient 
treatment basis and his visit centered around his service 
connection issue. He stated that he was no longer able to 
live out of his van and that he had requested an increase in 
his disability rating. He was appropriately dressed and 
groomed with slightly slowed psychomotor activity. His affect 
was slightly restricted and no psychosis or suicidal ideation 
was noted. His GAF was 51. In January 2008, he complained of 
feeling unwell. He stated that he was very angry and that 
anger was just under the surface all of the time and that he 
was depressed. He had no auditory or visual hallucinations,  
and no suicidal or homicidal ideation. The examiner observed 
that he was doubtful that the Veteran complied with his 
Prozac prescription but ordered it for an every other day 
dose. 

In May 2008, the Veteran was seen for anxiety and depression 
and his psychiatrist indicated that he should continue with 
his therapy. In June 2008, he went to another VA facility and 
demanded Xanax. He stated that he only wanted Xanax and had 
no suicidal or homicidal ideation, nor anxiety or flashbacks 
at the time. 

In November 2008, he was seen at a new outpatient treatment 
clinic requesting a transfer of his care because he had 
permanently relocated to Salt Lake City, Utah. He stated that 
he had just married two days prior to the visit and that he 
had been very happy and his symptoms were somewhat better in 
the past few weeks, but he desired enrollment because he knew 
he needed ongoing treatment. He reported anxiety, depressed 
mood, nightmares a few times per week, sleep disturbance, 
increased appetite, and that he had irritability with totally 
unnecessary anger. He denied violent impulse when angry. He 
denied homicidal or suicidal thoughts. 

Mental status examination revealed the Veteran was alert and 
oriented, he was casually dressed and appropriately groomed. 
He had "fidgety" behavior with clear speech, and an 
euthymic mood, being unusually happy due to his recent 
marriage. His judgment and insight were good. 

The Veteran underwent a VA examination in January 2009. He 
related that he was living with his wife, brother-in-law, 
sister-in-law, and stepson at the time of the interview and 
had lived there for the previous few weeks. He related that 
he was unemployed and that he was unemployed because he had 
frequent panic attacks on the job. High anxiety made it 
difficult for him to remember things and to concentrate on 
the job. He had a difficult time talking with people, and the 
more stress he felt it caused him increased anxiety. He 
stated that he had real restraints on his activities because 
of his anxiety. 

The Veteran related that he was then married to his fourth 
wife, as of November 2008. The Veteran related that he did 
not feel he was putting anything into the marriage. He stated 
that he would get angry with her and not speak to her for a 
day or two. The Veteran related no contact with his siblings. 
He stated that the only friend he had was his brother-in-law, 
with whom he lived. He stated he had another good friend in 
the 1980's but he moved away and he did not keep in touch 
with this good friend. He indicated that he could get angry 
and that increased his sense of why he was alive and thinking 
of suicide. 

Mental status examination revealed the Veteran was on time 
for his appointment, arriving unshaven and with long hair in 
a ponytail. He had no psychomotor agitation or retardation. 
His speech was very obsessive and detailed, somewhat slow, 
with normal tone and volume. He had decreased eye contact, 
but was cooperative. His affect was appropriate and his mood 
was slightly depressive. He was oriented to person, but had 
difficulty with orientation to time and place. His thought 
processes were obsessive to detail, tangential on occasion, 
but mostly linear. The content of his thought processes was 
vague. There was no abnormal thought content other than some 
sense of paranoia about various things already documented. 
There was no evidence of delusions or hallucinations. His 
intelligence appeared to be average. His judgment and insight 
were limited. He maintained minimal hygiene. He did not know 
that President Obama had been inaugurated the day before. 

The Veteran related problems with his activities of daily 
living. He did not drive since arriving in Salt Lake City, he 
had other people make phone calls for him, fill out his 
paperwork, read instructions for him, and assist in food 
shopping. His recent memory was somewhat decreased and his 
immediate memory was described as "okay."The pertinent 
diagnoses were PTSD and major depressive disorder. The 
current GAF was 45. His PTSD was determined to be persistent 
and serious with a poor prognosis. 

On this record, the Board considers the evidence to 
satisfactorily approximate symptoms of behavior which 
interfere with routine activities; panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); and 
difficulty in adapting to stressful circumstances, especially 
in a worklike setting, that more nearly approximate the 
criteria for a 70 percent disability rating. 38 C.F.R. 
§ 4.130, Diagnostic Code 9411. 

In this case, the Veteran's GAF scores have ranged from 45 to 
51, which reflect mostly serious symptoms, including no 
friends or inability to keep a job. His GAF most recently and 
prominently was shown to be 45, indicating findings showing 
employment problems, only one friend, a 4th marriage that he 
did not believe would last, and requiring an increase in his 
psychotropic medication. He also indicated during this period 
of time that he had anger control difficulties, and a need to 
have assistance in some of his activities of daily living. He 
testified at his April 2009 Travel Board hearing that his 
PTSD affects his ability to relate to people. 

For the same reasons, the Board also finds that, for the 
entire period of the rating claim, the Veteran's PTSD has not 
more nearly approximated total occupational and social 
impairment with persistent delusions or hallucinations, 
persistent danger of hurting self or others, inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name, to warrant a 100 percent evaluation 
for any period of the claim. 38 C.F.R. § 4.130, Diagnostic 
Code 9411. 

Although the Veteran had no suicidal or homicidal ideation, 
he did have an increase in his medication and he has 
expressed throughout the rating period feelings of 
helplessness and hopelessness and ongoing depression. His 
recent memory has been noted to have decreased, but there is 
no indication that his memory for names and relatives is 
lost. Further, his remote memory is considered adequate. As 
such, the Board does not consider the disability picture 
presented to warrant a rating higher than 70 percent for any 
period of time. 

Finally, there is no evidence of record showing that PTSD has 
markedly interfered with the Veteran's employment status 
beyond that interference contemplated by the assigned 70 
percent schedular disability rating (Diagnostic Code 9411), 
which specifically encompasses the Veteran's occupational and 
social impairment, with deficiencies in most areas, his 
difficulty in adapting to stressful circumstances including 
work or a worklike setting, and inability to establish and 
maintain effective relationships, as well as other specific 
psychological symptoms. 

There is also no indication that the Veteran's PTSD has 
necessitated frequent periods of hospitalization during the 
pendency of this appeal. He has not had any hospitalization 
during this appeals period for his PTSD. This evidence that 
has been shown is contemplated on a schedular basis. As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In sum, a 70 percent and no more, rating for PTSD is 
demonstrated for the increased rating claim.  38 C.F.R. 
§ 4.130.  




ORDER

A 70 percent rating, and no more, for PTSD has been granted, 
subject to the laws and regulations governing the payment of 
monetary benefits. 


REMAND

The Veteran claims that his fracture of the right third toe 
and residuals, fractured toes of the left foot, are more 
severe than the current evaluations reflect. 

During the Veteran's April 2009 Travel Board hearing, he 
indicated that the last appointment for treatment of his foot 
disability occurred the day before the Travel Board hearing. 
The representative related to the VLJ that he would submit 
those records in connection with the claim. Other VA records 
were submitted, but the records of treatment for the 
Veteran's feet, dated in April 2009, were not associated with 
the claims folder. 

These records were considered to be relevant evidence in 
existence that would support the claim for a higher rating. 
Given these factors, the Board must REMAND the appeal to the 
RO, via the AMC. 38 U.S.C.A § 5103A(c)(3); see Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (Observing that any VA 
treatment records that have been generated up to and 
including the date of the Board's decision, whether or not 
filed in the claims folder, are in the constructive 
possession of the Board and must be considered).

Accordingly, this case is REMANDED for the following action: 

1. The RO/AMC will ascertain if the 
Veteran has received any VA, non-VA, or 
other medical treatment for his bilateral 
foot disability that is not evidenced by 
the current record. The Veteran should be 
provided with the necessary 
authorizations for the release of any 
treatment records not currently on file. 
The RO/AMC should then obtain these 
records, to include medical records from 
the VAMC since April 2009, and associate 
them with the claims folder. 

2. Following a reasonable amount of time 
or upon the Veteran's response, the 
RO/AMC will reconsider the claims at 
issue. 

a. In so doing, if the claims are 
not granted in full (i.e., to the 
maximum schedular evaluation for his 
bilateral foot disability) , the 
RO/AMC will consider affording the 
Veteran an appropriate medical 
examination to ascertain the 
severity of the bilateral foot 
disability in question. 

b. Following such development, and 
the conduct of any medical 
examinations deemed necessary, the 
RO/AMC will readjudicate the issues 
of an increased rating for fracture 
of the 3rd right toe and residuals 
of fractured toes of the left foot. 

c. The RO/AMC must ensure that all 
necessary factual and medical 
development as noted above is 
completed. If the benefits sought on 
appeal are not granted to the 
Veteran's satisfaction, he and his 
representative should be provided 
with an appropriate Supplemental 
Statement of the Case, which sets 
forth the applicable legal criteria 
pertinent to this appeal, to include 
the laws and regulations on 
increased ratings. They should be 
given an opportunity to respond. The 
RO/AMC's attention is called to the 
ruling in Roberson v. Principi, 251 
F.3d 1378, 1384 (Fed. Cir. 2001) 
(Holding that once a veteran submits 
evidence of a medical disability and 
submits a claim for an increased 
disability rating with evidence of 
unemployability, VA must consider a 
claim for a total rating based on 
individual unemployability).  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


